2014 IL 115927



                                  IN THE
                             SUPREME COURT
                                    OF
                           THE STATE OF ILLINOIS



                                      (Docket No. 115927)

         THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v. IVAN PEREZ,
                                Appellee.


                               Opinion filed September 18, 2014.



         JUSTICE THOMAS delivered the judgment of the court, with opinion.

        Chief Justice Garman and Justices Freeman, Kilbride, Karmeier, Burke, and Theis
     concurred in the judgment and opinion.



                                           OPINION

¶1        At issue is whether the circuit court complies with the 90-day requirement of
     section 122-2.1(a) of the Post-Conviction Hearing Act (725 ILCS 5/122-2.1(a) (West
     2012)) when it signs and dates an order of dismissal on the ninetieth day after the
     petition is filed and docketed, but the order is not filed by the clerk until the ninety-first
     day. We hold that, because section 122-2.1(a) specifically requires the “entry” of an
     order, an order that is signed by the judge during the 90-day period, but not
     file-stamped until the ninety-first day, is not timely for purposes of section 122-2.1(a).



¶2                                      BACKGROUND

¶3      A jury convicted defendant, Ivan Perez, of first degree murder. The Appellate
     Court, Second District, affirmed his conviction and sentence (People v. Perez, No.
     2-07-0347 (2009) (unpublished order under Supreme Court Rule 23)), and this court
     denied defendant’s petition for leave to appeal (People v. Perez, 235 Ill. 2d 600 (2010)
     (table)).

¶4       On November 9, 2010, defendant filed a pro se petition for postconviction relief.
     On February 7, 2011, a circuit court judge signed and dated an order dismissing the
     petition as frivolous and patently without merit. February 7 was the ninetieth day after
     the petition was filed. The clerk stamped the order filed on February 8.

¶5        Defendant appealed, and the appellate court reversed and remanded for second
     stage proceedings. 2013 IL App (2d) 110306. The appellate court held that the
     dismissal order was untimely because it was not entered until it was filed by the clerk,
     which occurred on the ninety-first day after the postconviction petition was filed and
     docketed. The appellate court relied on authority from this court that holds that, for a
     judgment to be effective, it must be publicly expressed in some manner, at the situs of
     the proceeding. See Granite City Lodge No. 272, Loyal Order of the Moose v. City of
     Granite City, 141 Ill. 2d 122 (1990); People ex rel. Schwartz v. Fagerholm, 17 Ill. 2d
     131 (1959). The court noted that the record did not reflect the presence of any party,
     any party’s counsel, or any other court personnel on February 7, 2011, the date that the
     trial court signed the order, and therefore the first public expression of the court’s order
     was on February 8 when it was file-stamped by the clerk. 2013 IL App (2d) 110306,
     ¶¶ 13-14.

¶6       Justice Hudson dissented. The dissent did not find the Fagerholm line of cases
     relevant because the Post-Conviction Hearing Act mandates a specific form of
     procedure. The dissent found the relevant question to be what it means to “enter” an
     order pursuant to section 122-2.1(a). Id. ¶ 41 (Hudson, J., dissenting). The dissent
     believed that, because section 122-2.1(a) uses the terms “filing” and “docketing” with
     respect to the petition, but “enter” with respect to the dismissal order, “enter” cannot be
     synonymous with filing. According to the dissent, the legislature’s use of these
     different terms signified that it intended the entry of the order to be when the court
     signed and dated it. Id. ¶ 35. The dissent acknowledged that the definition of “enter”
     means “[t]o put formally before a court or on the record” (Black’s Law Dictionary 552
     (7th ed. 1999)), but claimed that the trial court formally placed its decision on the
     record on February 7, 2011, when it signed the dismissal order. 2013 IL App (2d)
     110306, ¶ 36 (Hudson, J., dissenting).

¶7      We allowed the State’s petition for leave to appeal. Ill. S. Ct. R. 315 (eff. July 1,
     2013).

                                              -2-
¶8                                         ANALYSIS

¶9         The issue requires us to construe section 122-2.1(a) of the Post-Conviction Hearing
       Act. 725 ILCS 5/122-2.1(a) (West 2012), and the principles guiding our review are
       familiar. When construing a statute, this court’s primary objective is to ascertain and
       give effect to the legislature’s intent, keeping in mind that the best and most reliable
       indicator of that intent is the statutory language itself, given its plain and ordinary
       meaning. People v. Lloyd, 2013 IL 113510, ¶ 25. A court must view the statute as a
       whole, construing words and phrases in light of other relevant statutory provisions and
       not in isolation. People v. Brown, 2013 IL 114196, ¶ 36. Each word, clause, and
       sentence of a statute must be given a reasonable meaning, if possible, and should not be
       rendered superfluous. Id. Where a term has a settled legal meaning, this court will
       normally infer that the legislature intended to incorporate that settled meaning. People
       v. Smith, 236 Ill. 2d 162, 167 (2010). The court may consider the reason for the law, the
       problems sought to be remedied, the purposes to be achieved, and the consequences of
       construing the statute one way or another. Brown, 2013 IL 114196, ¶ 36. Also, a court
       presumes that the General Assembly, in its enactment of legislation, did not intend
       absurdity, inconvenience, or injustice. Because the construction of a statute is a
       question of law, our review is de novo. People v. Elliott, 2014 IL 115308, ¶ 11.

¶ 10       Neither the appellate court majority nor the dissent analyzed the issue correctly.
       Although it reached the correct result, the appellate court majority relied on the public
       expression doctrine, which, as we will see, could lead one to an erroneous conclusion
       about what the statute requires. By contrast, the dissent correctly identified the issue as
       what it means to “enter” an order for purposes of section 122-2.1(a) of the Act.
       However, the dissent incorrectly concluded that a judge enters an order the moment he
       or she signs it.

¶ 11      We begin our analysis by considering the plain language of the statute. Section
       122-2.1(a) provides as follows:

              “Within 90 days after the filing and docketing of each petition, the court shall
              examine such petition and enter an order thereon pursuant to this Section.

                      (1) If the petitioner is under sentence of death and is without counsel
                  and alleges that he is without means to procure counsel, he shall state
                  whether or not he wishes counsel to be appointed to represent him. If
                  appointment of counsel is so requested, the court shall appoint counsel if
                  satisfied that the petitioner has no means to procure counsel.
                                                -3-
                       (2) If the petitioner is sentenced to imprisonment and the court
                  determines the petition is frivolous or is patently without merit, it shall
                  dismiss the petition in a written order, specifying the findings of fact and
                  conclusions of law it made in reaching its decision. Such order of dismissal
                  is a final judgment and shall be served upon the petitioner by certified mail
                  within 10 days of its entry.” 725 ILCS 5/122-2.1(a) (West 2012).

¶ 12       Section 122-2.1(a) is very clear about what the court must do within 90 days if it is
       dismissing a petition pursuant to this section. The court must “enter an order” on the
       petition within 90 days. If the court is dismissing the petition, the order must be a
       “written order” that contains “findings of fact and conclusions of law,” and this written
       order is a “final judgment” that must be served on the petitioner within 10 days of its
       entry. The date the final judgment order is entered commences the 30-day period
       during which the petitioner may file a notice of appeal. See Illinois Supreme Court
       Rule 606(b) (eff. Feb. 6, 2013).

¶ 13       The question we must answer, then, is when did the trial court “enter an order”
       pursuant to this section. The State contends that this happened when the trial court
       signed the order dismissing the petition, while defendant claims that the order was
       entered when it was file-stamped by the circuit clerk. We begin by looking at the plain
       meaning of the word “enter.”

¶ 14       When used in a legal sense, “enter” clearly connotes some sort of formalizing of the
       decision. Webster’s defines “enter” in this sense as “to place in regular form before a
       law court usu. in writing : put upon record in proper form and order  .” Webster’s Third New International Dictionary 756 (1993). It has also
       been explained that, “Courts have traditionally distinguished between rendition of
       judgment ( = the oral or written ruling containing the judgment entered) and entry of
       judgment ( = the formal recordation of a judgment by the court).” (Emphases in
       original.) A Dictionary of Modern Legal Usage 755 (2d ed. 1987); see also Freeport
       Motor Casualty Co. v. Tharp, 406 Ill. 295, 299 (1950) (noting same distinction
       between rendering and entering judgment). Black’s Law Dictionary defines “entry” as
       “[t]he placement of something before the court or on the record,” and “entry of
       judgment” as “[t]he ministerial recording of a court’s final decision, usu. by noting it in
       a judgment book or civil docket.” Black’s Law Dictionary 613 (9th ed. 2009). Against
       this backdrop, the State goes back 35 years to the fifth edition of Black’s for the
       explanation that the word “enter” is “nearly equivalent to setting down formally in
       writing, in either a full or abridged form.” Black’s Law Dictionary 476 (5th ed. 1979).
                                                -4-
       However, that phrase (which the current edition of Black’s has eliminated) follows the
       statement that “enter” means to “place anything before a court, or upon or among the
       records, in a formal and regular manner,” and the fifth edition of Black’s further
       defines “entering judgments” as “[t]he formal entry of the judgment on the rolls or
       records (e.g., civil docket) of the court, which is necessary before bringing an appeal or
       an action on the judgment.” Id. See also 49 C.J.S. Judgments § 143 (2009) (“a
       judgment is entered when it is spread at large on the record”).

¶ 15       We next consider Illinois Supreme Court Rule 272 (eff. Nov. 1, 1990), which is
       entitled, “When Judgment is Entered”:

                  “If at the time of announcing final judgment the judge requires the
              submission of a form of written judgment to be signed by the judge or if a
              circuit court rule requires the prevailing party to submit a draft order, the clerk
              shall make a notation to that effect and the judgment becomes final only when
              the signed judgment is filed. If no such signed written judgment is to be filed,
              the judge or clerk shall forthwith make a notation of judgment and enter the
              judgment of record promptly, and the judgment is entered at the time it is
              entered of record.”

¶ 16       The State’s only mention of Rule 272 is to echo the appellate court dissent’s
       position that the Rule addresses only which order takes precedence when the trial court
       issues an oral ruling with a written ruling to follow. See 2013 IL App (2d) 110306, ¶ 42
       (Hudson, J., dissenting). It is difficult to square that position with the Committee
       Comments, which provide as follows:

                  “The purpose of this rule is to remove any doubt as to the date a judgment is
              entered. It applies to both law and equity, and the distinction stated in Freeport
              Motor Casualty Co. v. Tharp, 406 Ill. 295, 94 N.E.2d 139 (1950), as to the
              effective dates of a judgment at law and a decree in equity is abolished. In 1990
              the rule was amended to provide that in those cases in which, by circuit court
              rule, the prevailing party is required to submit a draft order, a judgment
              becomes final only after the signed judgment is filed. The 1990 amendment was
              intended to negate the ruling in Davis v. Carbondale Elementary School
              District No. 95, 170 Ill. App. 3d 687, 525 N.E.2d 135.” (Emphasis added.) Ill.
              S. Ct. R. 272 (eff. Nov. 1, 1990), Committee Comments.

¶ 17       According to the Committee Comments, the whole purpose of Rule 272 was to
       establish a uniform date for determining when judgments are considered entered.
                                               -5-
       Moreover, the courts have interpreted the Rule as meaning that the record date is the
       controlling date for the entry of all judgments. As the appellate court explained in Ahn
       Brothers, Inc. v. Buttitta, 143 Ill. App. 3d 688, 689-90 (1986):

              “Prior to the enactment of Rule 272, the oral pronouncement of judgment in
              open court constituted the entry of judgment in law cases, whereas in equity
              cases a judgment was deemed to be entered when the written document was
              filed or recorded. (Freeport Motor Casualty Co. v. Tharp (1950), 406 Ill. 295,
              overruled on other grounds in People ex rel. Schwartz v. Fagerholm (1959), 17
              Ill. 2d 131; Drulard v. Country Companies (1981), 99 Ill. App. 3d 1031, 1033;
              Berzana v. Mezy (1980), 86 Ill. App. 3d 824, 825.) The purpose of Rule 272 is
              to remove all doubt regarding the date a judgment is entered or becomes final.
              (See Horvath v. Loesch (1980), 87 Ill. App. 3d 615, 620; Ill. Ann. Stat., ch.
              110A, par. 272, Committee Comments, at 542 (Smith-Hurd 1985).) Designed
              to make uniform the entry of judgments in both legal and equitable actions (see
              Robertson v. Robertson (1984), 123 Ill. App. 3d 323, 327), the rule makes the
              record-entry date controlling for all judgments (Scott v. Dreis & Krump
              Manufacturing Co. (1975), 26 Ill. App. 3d 971, 982-93).”

¶ 18       Accepting the State’s position would mean that Rule 272 means that: (1) if the
       court makes an oral ruling with a written judgment to follow, the judgment is entered
       when the signed judgment is filed; (2) if only an oral ruling is made, then judgment is
       entered when a notation of such is made of record; but (3) if only a written judgment is
       made, then entry is on some other date, such as when the judge signs the order. Surely
       the State cannot believe this to be the meaning of the rule. Such an interpretation would
       run directly counter to the Committee Comments and would once again introduce great
       doubt as to the date upon which judgment is considered entered.

¶ 19        Moreover, even before the enactment of Rule 272, this court had soundly rejected
       the notion that a judgment is entered the moment a judge signs and dates a piece of
       paper in chambers. In Freeport Motor Casualty Co., the trial judge signed and dated a
       declaratory judgment order on June 15, 1948, and mailed it to the circuit clerk with a
       letter that read as follows: “ ‘Herewith a declaratory judgment order which you may
       file in the above entitled cause and next day there is court in Louisville the appropriate
       docket entries can be made.’ ” Freeport Motor Casualty Co., 406 Ill. at 297. The order
       was received by the clerk and placed in the court file on June 16, but no docket entry
       was made on that date. On June 24, which was the next court day, a different judge of
       the circuit made the following entry: “ ‘Now on the 24th day of June, 1948. Declaratory
                                               -6-
       Judgment Order signed and approved by Judge F.R. Dove. This is filed. Hon. Ward P.
       Holt, Judge presiding.’ ” Id. This notation and the judgment order were entered in the
       court record on that date. The defendants’ notice of appeal was timely if the entry date
       of the judgment was June 24, but not if it was June 15 or 16. This court noted the
       distinction that existed between judgments at law and decrees in chancery. A decree in
       chancery was entered when it was filed or recorded. However, a judgment existed from
       the time it was rendered, even if it was not formally entered of record by the clerk. 1 Id.
       at 298-99. Thus, at that time, a judgment at law was considered effective when it was
       “rendered.” Id. at 300. However, the court explained further that a judgment could be
       “rendered” only when it was pronounced in open court, and that “a judgment should
       not be made or rendered by the judge at chambers; it is not valid unless passed in open
       court.” (Emphasis added.) Id. at 300-01. Thus, until such pronouncement, the
       “judgment order” was not the court’s judgment. “It was simply evidence of his
       conclusion as to the final disposition of the case.” Id. at 301. This court therefore
       concluded that judgment was rendered, and thus entered, on June 24, when the
       presiding judge ordered the judgment order filed. Accordingly, even before the
       enactment of Rule 272, which equates entry with the date the judgment is placed of
       record, an order was not considered “rendered”—let alone “entered”—when a judge
       signed and dated it in chambers.

¶ 20       Similarly, in Commonwealth Loan Co. v. Baker, 67 Ill. App. 2d 359 (1966), the trial
       court purported to enter a judgment order in chambers on July 22, 1964. However, both
       the file and the docket sheet were inadvertently kept in the Judge’s chambers until
       either November 5 or 6, 1964. Counsel for the appellant had contacted the clerk’s
       office several times between July 22 and November 5 to see if there had been a ruling
       in his case, and each time he was told that neither the file nor the docket sheet had been
       returned. Id. at 362. On November 6, he was notified by the clerk that the ruling had
       been made on July 22. When appellant petitioned the appellate court for leave to
       appeal, the appellee moved to dismiss on the basis that the petition was not timely. The
       appellate court rejected this argument, noting that the July 22 order had never been
       pronounced:

                “In the present case, on the uncontradicted facts, there was no judgment until
                early in November 1964, and appellee-garnishee cannot be heard to urge that
                his payment to Baker in early September was pursuant to any authority. To hold

           1
            It was this distinction between law and equity that Rule 272 was designed to abolish. See Ill. S. Ct.
       R. 272 (eff. Nov. 1, 1990), Committee Comments.
                                                       -7-
              otherwise would render ineffectual the statutory requirement for the clerk to
              spread the judgment upon the record as soon after the rendition or making
              thereof as practicable, Ill Rev Stats ch 25, sec 14, and providing for a fine for
              failure to do so within thirty days after the judgment is made and rendered, Ill
              Rev Stats ch. 25, sec 15. A clerk has no more license or duty to invade the
              privacy of the Judge’s Chambers to determine if judgment has been rendered,
              than have counsel for the litigants. We can conceive of no situation or
              circumstance which justifies the removal of the docket sheet from the clerk’s
              office or courtroom, by the Judge or any other party. The rendering of a
              judgment is not and must not be a secret process, it must be a public act. To
              hold otherwise would destroy public confidence in the entire judicial system.”
              (Emphasis added.) Id. at 367.

¶ 21       At oral argument, the State conceded that, under its interpretation, the 10-day
       period for providing notice of the decision and the 30-day period for filing a notice of
       appeal would begin to run on the date that the judge signs the order. In other words, if
       the judge signed the order, placed it in his outbox, locked his office door, and went on
       vacation for a week, the clock would be ticking on defendant’s appeal rights, even
       though no one but the judge would have any idea that an order had been entered. Given
       the wording of the statute, however, the State had no choice but to make this
       concession. Again, the statute explains that, “Such order of dismissal is a final
       judgment and shall be served upon the petitioner by certified mail within 10 days of its
       entry.” 725 ILCS 5/122-2.1(a)(2) (West 2012).

¶ 22      The State cannot be right, because its position is directly contrary to Rule 272. In
       Granite City Lodge, 141 Ill. 2d at 126, this court stated that:

              “Under Rule 272, a written judgment order is final when signed and filed with
              the clerk of court. (107 Ill. 2d R. 272.) Under Rule 303(a) a party has 30 days
              from the date the judgment is entered to file a notice of appeal, and an
              additional 30 days to file a motion for extension of time to file a notice of appeal
              under Rule 303(e).”

       As this court has clearly held that, under Rule 272, the 30-day period for filing a notice
       of appeal begins to run when the written judgment order is “filed with the clerk of
       court” we must reject the State’s position that the order was entered and the clock
       began to run on defendant’s appeal rights the moment the judge signed the order. The


                                               -8-
       State’s position would reintroduce to the law the very confusion that Rule 272 was
       designed to eliminate.

¶ 23       In this same vein, defendant and the appellate court majority are simply wrong
       when they argue that, had the trial judge, within the 90-day time limit, announced in
       open court that he was dismissing the petition, that would have satisfied section
       122-2.1(a). The appellate court and defendant rely on the public expression doctrine,
       which holds that some sort of public expression is required for a judgment to become
       effective. The judgment must either be (1) announced in open court; or (2) reduced to
       writing, approved by the judge, and filed for record. Fagerholm, 17 Ill. 2d at 137.
       Although the trial court would have complied with the public expression doctrine had it
       announced in open court that it was dismissing the petition, the statute requires
       something more than public expression. Section 122-2.1(a) specifically requires that,
       when a trial court is summarily dismissing a postconviction petition, the court must
       enter its final written judgment order, specifying findings of facts and conclusions of
       law, within 90 days. The 10-day notice period and the 30-day appeal period run from
       the date the order is entered. Thus, the appellate court and defendant cannot be correct
       when they assert that the trial judge could have complied with the statute by orally
       announcing his decision within 90 days. Such a position is directly contrary to the plain
       language of section 122-2.1(a).

¶ 24       In its petition for leave to appeal, the State relied on such cases as Cirro Wrecking
       Co. v. Roppolo, 153 Ill. 2d 6 (1992), In re Marriage of Garlinski, 99 Ill. App. 3d 107
       (1981), and People v. Ortega, 106 Ill. App. 3d 1018 (1982). These cases were also
       discussed by the appellate court. Although the State has abandoned its reliance on these
       cases, we discuss them briefly to avoid any confusion with our holding. In each of these
       cases, the courts said that a properly rendered court judgment did not depend on the
       ministerial recording by the clerk to become valid. Cirro Wrecking Co., 153 Ill. 2d at
       16; Ortega, 106 Ill. App. 3d at 1021; Garlinski, 99 Ill. App. 3d at 109. The reason this is
       so is that “the judicial authority reposed in a trial judge in the proper functioning of his
       office in rendering judgment cannot be dependent upon the ministerial function of the
       court’s clerk in recording that fact.” Cirro Wrecking Co., 153 Ill. 2d at 16. Thus, this
       court in Cirro Wrecking Co. concluded a judgment properly rendered while the judge
       was in office is valid even though it is entered by the clerk following the trial judge’s
       vacation of office. Id.

¶ 25      Nevertheless, Cirro also acknowledged that under Rule 272, “judgments are,
       generally, effective as of the date of filing” (Cirro Wrecking Co., 153 Ill. 2d at 14), and
                                                -9-
       Ortega explained that Rule 272 is needed for timeliness questions related to notices of
       appeal. Ortega, 106 Ill. App. 3d at 1021; see also Robertson v. Robertson, 123 Ill. App.
       3d 323, 326-27 (1984) (Rule 272 addresses only time and manner of entry of final
       judgments.). Here, we are faced with a timing question. The 90-day period in section
       122-2.1(a) is intimately tied together with the notice of appeal period. The order that
       the court must enter within 90 days is the court’s final written judgment order, and the
       State concedes that this order commences the 30-day notice of appeal period. Thus,
       under section 122-2.1(a) and Rule 272, the court’s decision is “entered,” and the appeal
       period commences, when the judgment is placed of record.

¶ 26        The State makes two other arguments in support of its position, but they may be
       easily dismissed. First, echoing the appellate court dissent, the State contends that,
       because section 122-2.1(a) uses the terms “filing and docketing” with respect to the
       petition, but “enter” and “entry” with respect to the final judgment order, then “enter”
       must refer to something other than filing and docketing the final judgment order. For
       two reasons, this argument is not well-taken. First, the legislature is simply using the
       terms in the sense that they are typically used. Litigants do not “enter” petitions. They
       file them. Second, where a term has a settled legal meaning, this court will normally
       infer that the legislature intended to incorporate that settled meaning (Smith, 236 Ill. 2d
       at 167), and courts presume that, in enacting legislation, the legislature envisions a
       consistent body of law (Lily Lake Road Defenders v. County of McHenry, 156 Ill. 2d 1,
       9 (1993)). Illinois law is clear that “entering” a judgment means entering it of record,
       and there is no support in this court’s case law for the proposition that merely signing a
       piece of paper is “entering” a judgment. We also see no evidence in section 122-2.1(a)
       that the legislature intended to upend Illinois law and have the notice of appeal period
       run from the date the judge signs the order.

¶ 27       The State’s final argument is that the judge signed his name on a line next to the
       word “enter.” The State, however, cites no authority indicating that Illinois case law
       and Supreme Court Rules are subordinate to the drafters of forms. The law is clear as to
       when a final judgment order is “entered,” and this law is not overridden by the fact that
       the word “enter” appears next to the judge’s signature.



¶ 28                                      CONCLUSION

¶ 29       When a trial court summarily dismisses a postconviction petition at the first stage,
       section 122-2.1(a) requires that the court enter its final written judgment order,
                                               - 10 -
       specifying findings of fact and conclusions of law, within 90 days after the petition is
       filed and docketed. Under Illinois law, a written judgment order is “entered” when it is
       entered of record. Here, the court’s judgment was entered 91 days after the petition was
       filed and docketed. Accordingly, the appellate court correctly reversed the dismissal
       and remanded for second stage proceedings.



¶ 30      Affirmed.




                                              - 11 -